Case 1:20-cr-00073-TFM-B Document 115-1 Filed 05/19/21 Page 1 of 13                           PageID #: 911


                     STYLE OF CAUSE
                                                            )
                                                            )
      UNITED STATES OF AMERICA
                                                            )
                                                            )
                                                            )
                                                            )
                                                            )
                                     -VS-                         CASE        NO.   20-00073-TFM
                                                            )
                                                            )
     TIA DEYON PUGH,                                        )
                                                            )
                                                            )
          Defendant.                                        )
                                                            )
                                                            )
                                               DEFENDANT'S EXHIBITS


                                                                        FOR                 ADMITTED
     Trial held   5ll7,l8 & l9l202I                                     IDENTIFICATION      IN
                                                                        ONLY                EVIDENCE

1.   DVD of WALA Fox        10 video    of Marchers & Stipulation                                  X
2. Photo of Marchers                                                                               X
3. Photo of Marchers at Bienville Square                                                           X
4. DVD of     Al.com Video of Incident                                                             x
5. Photo    of I-10 Ramp Exit26B                                                                   X
                  marchers and gas                                                                 X
7. Photo of marchers and gas                                                                       X
8. Photo of marchers and gas         with officers moving forward                                  X
 9. Photo of marchers and gas        with offers moving further     I                              X
10. Photo of marchers
                                                                                                   X
11.   DVD of incident - cumulative compilation                                                     X
Case 1:20-cr-00073-TFM-B Document 115-1 Filed 05/19/21 Page 2 of 13            PageID #: 912




                                                               DEFENDANT'S
                                                                     EXHIBIT
                                              ii*,,r|P:,tl
                                              ËVIOENIJL       CASE
                                                                      w
                                                          Ì   ÉfilBlT
                                                                         \
                                 \                            NO.




                 ï           V       r À       e0 3
                         -       Ò
                                        ÊIf,.IÞ\



                                       .'/.

                                       ((
                                                  )




                               hlh+l
Case 1:20-cr-00073-TFM-B Document 115-1 Filed 05/19/21 Page 3 of 13                     PageID #: 913




                                         sïTPULAT|ON

             The parties agree that Defendant's Exhibit 1 is a DVD containing a copy of
      portions of local news video originally streamed live by WALA FOX 10 News online on
      May 31 ,2A?A.

            The parties further ãgree that the video contained on Defendant's Exhibit 1 is
      authentic, relevant, and admissible during this trial.

              Accordingly, the Defendant need not call a witness from WALA FOX 10 News
      prior to the admission of this video.




       áZ*1
      Tia PStr
      Defendant



      Gordon Armslrong
      Attorney for Tia Pugh



               Wood
      Attorney for Tia Pugh



                         när
                Uniled States Attorney



     Ju     D                                                                           ADi\¡ITTED
            nt United Statee Attorney                                                   ItrJ sl,rl¿¡
                                                                                        ËVltrl: I'l0t'




                                                                                   DEFENDANT'S
                                                                                     EXHIBIT

                                                                                  CASE
                                                                                  ìþ.      6¿$     13qf^4
                                                                                  Ð(HIBIT
                                           Case 1:20-cr-00073-TFM-B Document 115-1 Filed 05/19/21 Page 4 of 13   PageID #: 914




..1
      q                       T
                      ;*'




            '1¡-+t
                '
                  r
                            'l                                    a
                                                                      .¡




                '+.J..


                         ìr




                                                                 t



          DEFENDANT'S
      ,
      :,,
          -'   Ëx¡tter
                 >tr it¿i

      fâlån'r¿ -Y3
                                  ,::-;
      EXHIBIT
      NO.             2--         ,i
                                       I
          Case 1:20-cr-00073-TFM-B Document 115-1 Filed 05/19/21 Page 5 of 13   PageID #: 915
                                j




                                1




                            .l

                            t




tr. lÍ:




                                                                                                           f

                                                                                                                i


                                                                                                offñSl,f,I'''
                                                                                                ËãËP:rc-"':
                                                                                                ÞfirET 2
                                                                                aö-
                                                                                                No.   -)
                                                                                      .L
                                                                                      t*
Case 1:20-cr-00073-TFM-B Document 115-1 Filed 05/19/21 Page 6 of 13   PageID #: 916
                                          .ül .qÐ

                                     0n'w NU




                                    fuumrpffi @Àffi tt




                                                                      l-l'''ít,
                                                                       1V\i;,'l'!üE
                                                                                   t,,
                           Case 1:20-cr-00073-TFM-B Document 115-1 Filed 05/19/21 Page 7 of 13   PageID #: 917




         LIVE
    BREAIOÌ{G NRVR

                       '-Y
                                              €tr
                                                             't-
                   ¿

                                   .,,f
                                          _
                              tL




                       t


    t




t

                                                                                                 t               I




          DEFENDANT'S

         ii Ë5[',Bl'
        ffäq'r¿ -t,
        EXHIts¡T
        NO.
                   b
                      Case 1:20-cr-00073-TFM-B Document 115-1 Filed 05/19/21 Page 8 of 13   PageID #: 918




       LIVË
    BREAIONG NETV!i




                                                                           77




I




      DEFENDANT'S
    Ai"-Ëiù¡¡¡r
    il'l 5lt<l¡.\
    *%.lilz¿-:e
     EXHIBIT
     NO.       6
                                Case 1:20-cr-00073-TFM-B Document 115-1 Filed 05/19/21 Page 9 of 13     PageID #: 919




          LIVE
    BREAIOHGNEUì'S

                                               tl



                                                                                                                         Ë",511
             ./*                                                                                        I


                                                                                                  .t3




t
                                                                               /
                                                                                                                        ^a        I




     DEFENDANT'S
    Di.4iïENHIBIT
    t'J   s ligtr1

    NO.         "20       -1\
    Ðfi¡BlT          -7
                      !
    NO.               t
                       Case 1:20-cr-00073-TFM-B Document 115-1 Filed 05/19/21 Page 10 of 13   PageID #:
                                                           920




      LIYE
    r:.t l:t   NËUYË




     DEFENDANT'S



-                 l
    EXHIB¡T
    NO.
                                Case 1:20-cr-00073-TFM-B Document 115-1 Filed 05/19/21 Page 11 of 13   PageID #:
                                                                    921




        LTYE
    :;:. J.\ l(        I{ETYB

                                Y




t




                                                                                                  t
        D EFENDANT'S
       r' iì
        jrj
               i ËXile¡r
                  .Sliiirr
     ffiËr,zo-rE
      EXHIB¡T          at
      NO.
                                      Case 1:20-cr-00073-TFM-B Document 115-1 Filed 05/19/21 Page 12 of 13   PageID #:
                                                                          922




            _r       i-_
            LIVE           --


        :¡:. J.\:(          NBVIS




                  -/g




                                                                                                                         I
    I




                 DEFENDANT'S
            , EXHIBIT
            ,r,'- ål"tt,*.
            ftâläA.zo           -l:
-
            Ð(HIBIT
             Nô
Case 1:20-cr-00073-TFM-B Document 115-1 Filed 05/19/21 Page 13 of 13   PageID #:
                                    923



                    DEFENDANT'8
                      EXHIB¡T
                                           ADIí     -'#nl^
                  lå"åa-ro      I          IN
                                           EV lD[:'rCE


                  ÞfitBn
                  NO.      ì\




                                    U,ù 5-1 u)d Éûg




                                                (
                                                         )i




                                                    5-9
                                     \',
